Name: 2006/935/EC: Commission Decision of 14 December 2006 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat, fish and milk sectors in Poland (notified under document number C(2006) 6498) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  European construction;  fisheries;  agri-foodstuffs;  Europe
 Date Published: 2007-06-05; 2006-12-15

 15.12.2006 EN Official Journal of the European Union L 355/105 COMMISSION DECISION of 14 December 2006 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat, fish and milk sectors in Poland (notified under document number C(2006) 6498) (Text with EEA relevance) (2006/935/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Annex XII, Chapter 6, Section B, Subsection I(1), paragraph (e) thereto, Whereas: (1) Poland has been granted transitional periods for certain establishments listed in Appendix B (1) to Annex XII to the 2003 Act of Accession. (2) Appendix B to Annex XII to the 2003 Act of Accession has been amended by Commission Decisions 2004/458/EC (2), 2004/471/EC (3), 2004/474/EC (4), 2005/271/EC (5), 2005/591/EC (6), 2005/854/EC (7), 2006/14/EC (8), 2006/196/EC (9), 2006/404/EC (10) and 2006/555/EC (11). (3) According to an official declaration from the Polish competent authority certain establishments in the meat, fish and milk sectors have completed their upgrading process and are now in full compliance with Community legislation. Certain establishments have ceased activities for which they have obtained a transitional period. Those establishments should therefore be deleted from the list of establishments in transition. (4) Appendix B to Annex XII to the 2003 Act of Accession should therefore be amended accordingly. (5) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in the Annex to this Decision are deleted from Appendix B to Annex XII to the 2003 Act of Accession. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ C 227 E, 23.9.2003, p. 1392. (2) OJ L 156, 30.4.2004, p. 52; corrected by OJ L 202, 7.6.2004, p. 39. (3) OJ L 160, 30.4.2004, p. 58; corrected by OJ L 212, 12.6.2004, p. 31. (4) OJ L 160, 30.4.2004, p. 74; corrected by OJ L 212, 12.6.2004, p. 44. (5) OJ L 86, 5.4.2005, p. 13. (6) OJ L 200, 30.7.2005, p. 96. (7) OJ L 316, 2.12.2005, p. 17. (8) OJ L 10, 14.1.2006, p. 66. (9) OJ L 70, 9.3.2006, p. 80. (10) OJ L 156, 9.6.2006, p. 16. (11) OJ L 218, 9.8.2006, p. 17. ANNEX List of establishments to be deleted from Appendix B to Annex XII to the 2003 Act of Accession Meat establishmments Initial list No Veterinary No Name of establishment 116. 18030203 Firma Produkcyjno  Handlowa MAXPOL 134. 20140103 Ubojnia Trzody i BydÃ a W. GoÃ aszewski, M. Duchnowski 167. 24630304 ZakÃ ady MiÃsne E. E. PilÃ niak 175. 24700301 ZakÃ ady MiÃsne MysÃ owice MysÃ aw Sp. z o.o 206. 30610201 ZakÃ ad RzeÃ ºniczo-WÃdliniarski, P. Ã yszczak Poultry meat Initial list No Veterinary No Name of establishment 32. 20020601 ZakÃ ad SpoÃ ¼ywczy KABO S.J. jawna Fish sector Initial list No Veterinary No Name of establishment 5. 10141801 PPH Morfish, 24. 28031801 Atryb Sp. z o.o 28. 28111801 PPHU Tamir M. Ilicz Milk sector Initial list No Veterinary No Name of establishment 12. 04081601 PPHU Agromlecz Sp. z o.o 21. 08041603 ZPS i H H. KuÃ ºma 44. 14041601 OSM Sanniki 62. 24021606 GrzeÃ mlecz S.A. Bielsko-BiaÃ a ZakÃ ad Produkcji Bystra 63. 24031601 OSM SkoczÃ ³w 64. 24641601 CzÃstochowska SM Mleczgal 79. 26061601 OSM w Bidzinach 98. 30131601 Mleczarnia J. Korbik 104. 30201602 OSM Kowalew  Dobrzyca, ZakÃ ad Dobrzyca 105. 30211605 Akademia Rolnicza Rolnicze Gospodarstwo DoÃ wiadczalne AR ZÃ otniki